DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/389,131. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claim are present in the patent claim. The patent claim recited “transmitting, to a system” but not “transmitting, to a client system” (emphasis added). Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of allowing a server to support many client devices allowing for efficient centralized implementation and distributed access. The teachings of the prior art could have been incorporated into the application claimed invention in that the system is a client system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0192726 (Bergman).

As per claim 1, Bergman teaches a computer-implemented diagnostic method, comprising:
obtaining a dental image comprising one or more teeth (Bergman: para 42: “digitized film radiographs… cephalometric radiographs”; para 66: “intraoral camera”; para 69: “intraoral camera”; para 7: “intraoral camera pictures”; para 55: “intraoral X-rays”);
obtaining a tooth number for each of the one or more teeth comprised in the image, wherein the obtaining comprises:
detecting, using a computer system executing a neural network, the one or more teeth in the dental image (Bergman: para 79: “K-means may be used to determine a good average position of the columns that roughly separate the teeth.”: Fig. 12);
determining for each of one or more teeth, using the computer system, a tooth number associated with the tooth (Bergman: Figs. 13A-E: primarily 1302-1310; Fig. 11: 1114-1116; para 76: “FIG. 13A shows the process by which teeth are numbered according to the Universal Numbering System”

    PNG
    media_image1.png
    1473
    1120
    media_image1.png
    Greyscale
); and
transmitting, to a client system, data correlating at least one region of the dental image with a corresponding tooth number (Bergman: 

    PNG
    media_image2.png
    610
    1599
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    605
    946
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    208
    459
    media_image4.png
    Greyscale

See that the middle portion of Fig. 10, particularly Caries Intake Service 1002 is a client of the rightmost portion, particularly Caries Detector 1006, and receives the CAD results in list of teeth with caries from it. Fig. 11: 1128, and associated text (para 77 – shown below), explains that this list includes teeth numbers associated with segmented teeth determined to have caries. Similar analysis can be applied to Fig. 4 and associated text para 67 shown below.

    PNG
    media_image5.png
    532
    960
    media_image5.png
    Greyscale
; 

    PNG
    media_image6.png
    1214
    941
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    1213
    948
    media_image7.png
    Greyscale

Figs. 2A, 2B: 214-220: “web service”; Fig. 3: 310-316: “web service”; Fig. 4: “web service”; Fig. 5: primarily 514: “web service”; Fig. 6: 610-612: “web service”; Fig. 7: 610, 612, 702: “web service”;
Figs. 14A-E: primarily 1406-1412: para 84: “The output (1410) of the classifier is a binary output: "has caries" or "does not have caries." This result, along with the tooth number, is the output of the CAD classifier process (1412). In one aspect, the output can be visualized to assist a clinician by putting an identifier in the image such as, for example, a circle around caries or tracing a circle around the tooth with caries, as shown in FIG. 14E”; para 76: “FIG. 13A shows the process by which teeth are numbered according to the Universal Numbering System”).

Conclusion
US 2020/0015943 (Reynar) is also a highly relevant prior art reference. Please consider:

    PNG
    media_image8.png
    710
    1137
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    728
    814
    media_image9.png
    Greyscale

Para 74 teaches: "A display step S860 then displays the dental arch map with automated tooth numbering assignments and can also provide storage and transmission of the dental arch map with tooth numbering data".
Para 102 teaches: "The dental arch numbering that is generated using the sequence of FIGS. 13 and 14 can be used for forming a treatment plan and for accurately recording and communicating treatment data."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662